Title: To James Madison from William Jarvis (Abstract), 2 March 1805
From: Jarvis, William
To: Madison, James


2 March 1805, Lisbon. “My last letter of the 20th Ulto went by the Schooner Rose Captain Atkins & the duplicate by the Schooner Commerce Captain Bartlett both for Boston. I have now the honor to inclose a copy of the answer of His Excellency the Secretary for Foreign Affairs (with a translation) to my application relative to the embarassment given to Corn loaded Vessels which I received the 25th. Ulto. It is what I expected from what has lately taken place, or rather I expected no answer at all, which is often practised when a compliance is not agreeable. I learnt Yesterday that the Spanish Ambassador had made several strenuous representations, with no better success. Our Vessels have not experienced any disadvantage from the measure other than a delay of eight or ten days, and I think the affair can be managed in such a way that they will not.
“This Government have recently discovered more firmness than it usuall<y> does when the English are the aggressors. A boat, commanded by a Lieutenant, belonging to the Emerald frigate, boarded several British Vessels & prises under quarantine on the Evening of the 26th. Ulto & impressed 41 Men out of them. The next day this Government ordered the frigate into quarantine. In dropping down it appearing that she was going below the place it was intended she should Anchor, the Castle fire<d> four Shot at her & brought her too in much confusion. Her boat then came on shore & word was sent by it that she must not proceed to sea till farther orders. In the Evening they attempted to drop her down opposite to the Castle; at the same tim<e> Sending a boat on shore to ask permission under pretence of danger from a Brig near her, but it was refused; and upon observing at the Castle that she was moving, a shot was fired which struck her about the stern. The Anchor was immediately let go & she still lays there altho: she is one of the Ships of War that is to Convoy the Trade to England, and who all dropped down the 27th & were to sail the 28th but are now waiting for her. Much discussion has taken place & it is understood that this Government had some intention of demanding that the Lieutenant should be given up for punishment here, but the Captain of the frigate disavowing any orders for the purpose & returning the impressed Men, it was finally compromised by putting the Lieutenant under arrest on board & the British Minister assuring this Government that entire satisfaction should be given it in England. The Frigate is to sail to-morrow with the Convoy. About the same time three of the Algerin<e> Captives ran away from the Arsenal & got on board a British Frigate. Upon an application of this Government the Commander refused to give them up. But the British Minister being informed that unless the demand was complied with, no deserter from a British Vessel of War should be returned or taken when ashore the Algerians were forthwith restored.
“The Emperor of Morocco’s Commissioners go in the Convoy for England.
“Some indistinct & untraceable reports continue to be circulated about the Brest & Toulon Squadron being out, beside which there is nothing interesting here that is new.”
